699 S.E.2d 926 (2010)
STATE of North Carolina
v.
Darrell Fritz SEALY aka Darryl Fritz Sealy.
No. 229P10.
Supreme Court of North Carolina.
June 16, 2010.
J. Clark Fischer, Winston-Salem, for Darrell Fritz Sealy.
Charles E. Reece, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 1st of June 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 16th of June 2010."